Citation Nr: 1228989	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  11-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318 (West 2002).

2. Entitlement to DIC based on service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to June 1946 and from August 1948 to May 1952.  He died on June [redacted], 2010.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a hearing before the undersigned at the RO in July 2012.  A transcript of the hearing is associated with the claims file.  During the hearing, she submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

In addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  At the July 2012 hearing, prior to promulgation of a decision in the appeal, the appellant stated that she wanted to withdraw her appeal on the issue of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318.

2.  At the time of the Veteran's death service connection was in effect for epilepsy, rated 100 percent disabling.

3.  Epilepsy is assumed to have caused debilitation and thereby contributed to the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to DIC under 38 U.S.C.A. § 1318.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2011).

2.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

DIC under the provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a personal hearing or in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  During her testimony at the July 2012 hearing, the appellant stated that she wanted to withdraw her appeal on the issue of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318.  Hence, the appellant has withdrawn this appeal, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


DIC based on service connection for the cause of death

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the appellant in substantiating this claim.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.312(a) (2011).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011).

Service-connected disease or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2011).

The Veteran's death certificate shows that he died in June 2010.  The immediate cause was listed as dementia.  Chronic obstructive pulmonary disease was listed as a significant condition that contributed to death.  At the time of his death, service connection was in effect for epilepsy, which had been rated 100 percent disabling since December 2008.

Epilepsy is a disorder that results from surges in electrical signals inside the brain, causing recurring seizures.  Mayo Clinic Staff, Epilepsy, Mayo Foundation for Medical Education and Research (MFMER); mayoclinic.com/health/epilepsy/DS00342.  As such, epilepsy is a disease that affects a vital organ.  Inasmuch as the disease was rated 100 percent, it is assumed that it caused debilitation and in turn was a contributory cause of death.  

While a seizure disorder was not mentioned on the death certificate, it was noted in treatment and examination records throughout the Veteran's life.  A VA outpatient treatment record dated in January 2010 shows that there were concerns that the Veteran's seizure medication could "aggravate" symptoms of Alzheimer's disease.  

In October 2011, a VA examiner provided an opinion that the seizure medication the Veteran was taking at the time of death did not cause dementia, the examiner did not comment on the other medications the Veteran had taken for dementia or on whether the seizure medication aggravated dementia.  

In addition, the examiner opined that it was less likely than not that epilepsy caused dementia; the rationale was that there had been no definitive studies, but he noted a study reporting that cognitive impairment in epilepsy followed a progressive course that continued into old age.  The study theorized as to a mechanism by which epilepsy contributed to the progression of dementia.  In any event the examiner did not specifically comment on the question of debilitation.  

Given the evidence that the Veteran took seizure medications that could aggravate Alzheimer's symptoms, that at least one study suggests epilepsy could cause progression of dementia, and the regulatory assumption that there was debilitation; the Board concludes that the service connected epilepsy was a contributory cause of the Veteran's death.  38 U.S.C.A. § 5107(b).


ORDER

The appeal on the issue of entitlement to DIC benefits under the provisions of 38 U.S.C. § 1318 is dismissed.

Entitlement to DIC based on service connection for the cause of the Veteran's death is granted.





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


